         Case 1:20-cv-05954-VSB-SLC Document 16 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PAMELA C. WILLIAMS,

                                  Plaintiff,

         -v-
                                                             CIVIL ACTION NO.: 20 Civ. 5954 (VSB) (SLC)
COMMISSIONER OF SOCIAL SECURITY,
                                                                               ORDER
                                  Defendant.
SARAH L. CAVE, United States Magistrate Judge.

         On August 3, 2020, this Social Security matter, in which Plaintiff is proceeding pro se,

was referred to me. (ECF No. 4). On April 6, 2021, the Commissioner filed the certified

administrative record. (ECF No. 11). Pursuant to the Standing Order “Motions for Judgment

on the Pleadings in Social Security Cases,” 16-MC-0171 (Apr. 20, 2016), the Commissioner’s

Motion for Judgment on the Pleadings (the “Motion”) was due by June 7, 2021. (ECF No. 3). At

the Commissioner’s request, the Court twice extended that deadline, most recently to July 21,

2021. (ECF Nos. 13, 15). To date, the Commissioner has neither filed its Motion nor requested

an extension of the now-lapsed deadline to do so.

         Accordingly, the Court sua sponte grants the Commissioner one further extension of

the deadline to file its Motion, and orders as follows:

               1.    The Commissioner shall file its Motion by August 5, 2021;

               2.    Plaintiff shall file an answering brief by October 4, 2021; and

               3.    The Commissioner shall file its reply, if any, by October 25, 2021.

Dated:              New York, New York                  SO ORDERED
                    July 29, 2021
                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge

                                                   1
